Citation Nr: 0413197	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  02-11 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The veteran had active military service from June 1966 to 
June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1969 rating action in which 
the RO, inter alia, denied a claim of entitlement to service 
connection for hypertension.  Although there is no copy of a 
notice to the veteran of that decision, he submitted a notice 
of disagreement (NOD) in January 1970.  In June 2002, the 
veteran's appointed representative referred to the veteran's 
January 1970 NOD, but noted that no statement of the case 
(SOC) had been issued in response to that NOD.  The RO issued 
an SOC in August 2002, and later that same month the veteran 
submitted a substantive appeal (via a VA Form 9, Appeal to 
Board of Veterans' Appeals).

In June 2003, the Board remanded the veteran's claim to the 
RO to schedule a Travel Board hearing.  In September 2003, 
having waived his right to an in-person hearing, the veteran 
testified before the undersigned during a videoconference 
hearing.  A transcript of that hearing is of record.  

For the reasons expressed below, this matter is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.  


REMAND

Unfortunately, in light of the Board's review of the claims 
file and the veteran's testimony, further RO action on the 
claim on appeal is warranted.  

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The record does not include any correspondence from the RO 
specifically addressing the VCAA notice and duty to assist 
provisions, as they pertain to the claim on appeal, to 
particularly include the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring VA to explain 
what evidence will be obtained by whom, as well as identify 
the evidence and information necessary to substantiate the 
veteran's claim.  See Charles v. Principi, 16 Vet. App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Action by the RO is required to satisfy the notification 
provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 
38 U.S.C.A. § 5103(West 2002); see also Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
VCAA notice period).  The RO's letter should also request 
that the veteran submit all medical evidence pertinent to his 
claim that is in his possession.  With respect to the notice 
described above, the RO should attempt to obtain any 
pertinent outstanding evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2003). 

In particular, during the above noted September 2003 hearing, 
the veteran identified having been treated for hypertension 
by a Dr. Robert "Sturgis" of Rossburg, Maine; and Dr. 
Michael Cathcart of Portland, Maine.  In an August 2001 VA 
Form 21-526 (Veteran's Application for Compensation or 
Pension), the veteran had reported having been treated by a 
Dr. Robert "Sturgess" of Westbrook, Maine.  

Information provided by the State of Maine Board of Licensure 
in Medicine reflects that a Dr. Robert "Sturges" is 
currently practicing in Westbrook.  Furthermore, that a 
"Charles" Cathcart was practicing in Portland.  Treatment 
records from these physicians are not of record.  
Additionally during his hearing, the veteran testified that 
he was being treated for hypertension at the VA Saco 
Community Based Outpatient Clinic (CBOC).  These records have 
not been associated with the claims file.  The Board notes 
that attempts should be made to obtain these identified 
records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); 
38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  

The Board also finds that additional development on the 
question of medical nexus is needed.  In this regard, the 
veteran's claim turns on a medical question, and the Board is 
not permitted to draw inferences as to medical causation or 
etiology without a solid foundation in the record.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 173 (1991).  Thus, a 
well-reasoned medical opinion addressing the nature and 
etiology of the veteran's hypertension, which is based upon 
consideration of the veteran's documented history and 
assertions through review of the claims file, is needed to 
fully and fairly evaluate the claim on appeal.  See 
38 U.S.C.A. § 5103A(d).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.  The supplemental SOC (SSOC) that explains 
the bases for the RO's determinations must include citation 
to pertinent legal authority implementing the VCAA-i.e., 
38 C.F.R. §§ 3.102 and  3.159 (2003)-not previously cited to 
in any SOC issued in connection with the current appeal.

The Board regrets that another remand of this matter will 
further delay a final decision, but finds that such action is 
necessary to ensure that the veteran is afforded full due 
process of law. 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the VA Saco 
CBOC all records associated with the 
veteran's treatment for hypertension.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) (2003) as 
regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.  

2.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically with regard to his claim on 
appeal.  The letter should include a 
summary of the evidence currently of 
record that is pertinent to the claim 
(along with that requested but not yet 
received), and specific notice as to the 
type of evidence necessary to 
substantiate the claim.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable VA to obtain any 
identified medical records.  In 
particular, the RO should request the 
veteran provide authorization to obtain 
records from Dr. Robert Sturges, 50 Park 
Road, Westbrook, ME  04092.  Furthermore, 
the RO should request the veteran clarify 
the first name of Dr. Cathcart, and if 
appropriate, obtain records from a Dr. 
Charles Cathcart of Portland Internal 
Medicine, 1685 Congress Street, Portland, 
ME  04102.  

The RO should also invite the veteran to 
submit all evidence pertinent to the 
claim that is in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter must also clearly explain to 
the veteran that he has a full one-year 
period for response (although VA may 
decide the claim within the one-year 
period).  

3.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all records and/or responses 
received have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo a VA examination 
to determine the nature and etiology of 
his hypertension.  All tests, studies and 
consultations deemed necessary should be 
accomplished (with all findings therefrom 
made available to the examiner prior to 
the completion of his report), and all 
clinical findings should be reported in 
detail.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  

Following clinical evaluation and review 
of the veteran's pertinent medical 
history, it is requested that the 
examiner render an opinion as to whether 
it is at least as likely as not (i.e., 
there is at least a 50 percent 
probability) that any diagnosed 
hypertensive disability was incurred or 
aggravated during active military 
service.  If the examiner is unable to 
answer, with a reasonable degree of 
certainty, any question posed herein, he 
or she should so indicate.  Otherwise, 
the complete rationale for all opinions 
expressed and conclusions reached should 
be set forth.  

5.  If the veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination(s) sent to 
the veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

7.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  

9.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (to include 
citation to additional legal authority 
considered, and clear reasons and bases 
for the RO's determinations), and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	M. Salari
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




